             Case 2:20-cv-09844-JAK-AFM Document 39 Filed 04/16/21 Page 1 of 6 Page ID #:370



                     1   HOGAN LOVELLS US LLP
                         Michele W. Sartori (Admitted Pro Hac Vice)
                     2   James R. Johnson (Admitted Pro Hac Vice)
                         555 Thirteenth Street, N.W.
                     3   Washington, D.C. 20004
                         Telephone: (202) 637-5600
                     4   Facsimile: (202) 637-5910
                         michele.sartori@hoganlovells.com
                     5   james.johnson@hoganlovells.com
                     6   HOGAN LOVELLS US LLP
                         Stephanie Yonekura (Bar No. 187131)
                     7   Jordan D. Teti (Bar No. 284714)
                         1999 Avenue of the Stars, Suite 1400
                     8   Los Angeles, California 90067
                         Telephone: (310) 785-4600
                     9   Facsimile: (310) 785-4601
                         stephanie.yonekura@hoganlovells.com
                  10     jordan.teti@hoganlovells.com
                  11     Attorneys for Defendant
                         Med-Pharmex, Inc.
                  12
                  13                         UNITED STATES DISTRICT COURT
                  14                        CENTRAL DISTRICT OF CALIFORNIA
                  15     UNITED STATES OF AMERICA,              Case No.: 2:20-cv-09844-JAK-AFM
                  16                    Plaintiff,
                                                           STIPULATION AND [PROPOSED]
                  17           v.                          PROTECTIVE ORDER UNDER
                                                           FED. R. EVID. 502(d)(e) AND FED. R.
                  18     MED-PHARMEX, INC., a corporation, CIV. P. 26(b)(5)
                         GERALD P. MACEDO and VINAY
                  19     M. RANGNEKAR, PH.D., individuals Hon. John A. Kronstadt
                  20                Defendants.            Hon. Alexander F. MacKinnon, U.S.
                                                           Magistrate Judge
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
H OGAN L OVELLS
            LLS US
       LLP
  ATTORNEYS AT LAW
    LOS ANGELES
             Case 2:20-cv-09844-JAK-AFM Document 39 Filed 04/16/21 Page 2 of 6 Page ID #:371



                     1         1.     Pursuant to the agreement of the Parties under Fed. R. Evid. 502(e) and
                     2   Fed. R. Civ. P. 26(b)(5) and by Stipulated Protective Order (“Order”) of this Court
                     3   under Fed. R. Evid. 502(d) and Fed. R. Civ. P. 26(b)(5), no disclosure, production, or
                     4   exchange of Information, 1 whether inadvertent or otherwise, in connection with this
                     5   Proceeding shall constitute a waiver of the attorney-client privilege, any
                     6   governmental privilege, or of any work product protection in this or any other federal
                     7   or state proceeding under any circumstances.
                     8         2.     This Order applies to all documents and electronically stored
                     9   information (as those terms are used in Fed. R. Civ. P. 34), the information contained
                  10     therein, and all other information produced, disclosed, or exchanged by the Parties2 in
                  11     connection with this proceeding, whether revealed in a document, electronically
                  12     stored information, deposition, other testimony, discovery response or otherwise
                  13     (collectively, “Information”).
                  14           3.     This Order is entered pursuant to Federal Rule of Civil Procedure
                  15     26(b)(5) and (c)(1) and is intended to protect the Parties to the Proceeding, to the
                  16     fullest extent permissible by law, against any unintended waiver of the attorney-
                  17     client privilege, any governmental privilege, and/or the work product protection that
                  18     might otherwise arise from the disclosure of privileged or protected Information.
                  19     Accordingly, this Order should be interpreted to prevent waiver to the broadest extent
                  20     possible under the Federal Rules of Evidence and the Federal Rules of Civil
                  21     Procedure. Further, this Order is intended to override any contrary law or
                  22     presumptions, if and as applicable and permissible. The Parties’ agreement to this
                  23     Order, and compliance with its terms, shall be understood, for all purposes within
                  24     and outside this Proceeding, to constitute reasonable and prompt efforts to preserve
                  25
                  26
                         1
                          As defined in Paragraph Two below.
                  27     2
                          “Party” or “Parties” is used herein as defined in the Stipulated [Proposed]
                         Protective Order submitted to the Court in this matter on April 15, 2021.
                  28
H OGAN L OVELLS
            LLS US
       LLP                                                                STIPULATION AND [PROPOSED] PROTECTIVE
  ATTORNEYS AT LAW                                                 -1-               ORDER RE: FED. R. EVID. 502(D)
    LOS ANGELES
             Case 2:20-cv-09844-JAK-AFM Document 39 Filed 04/16/21 Page 3 of 6 Page ID #:372



                     1   privileges and protections from discovery in respect to any disclosed privileged or
                     2   protected Information.
                     3         4.        This Order applies regardless of whether the Information describes or
                     4   relates to actions taken in this Proceeding, in prior or separate proceedings, or in
                     5   other non-litigation matters.
                     6         5.        Upon learning of the production of privileged or protected Information,
                     7   the Party making a production (or “Producing Party”) shall promptly give all counsel
                     8   of record written notice of the production.3 The notice shall identify the Information
                     9   that was produced (including by production Bates number, if applicable and the
                  10     format of the production—e.g., paper, electronically stored information) and the
                  11     date(s) the Information was produced. If the Producing Party claims that only a
                  12     portion of a document, electronically stored information or tangible thing produced is
                  13     privileged or protected Information, the Producing Party shall also provide a new
                  14     copy of the Information with the allegedly privileged or protected portions redacted.
                  15     The Producing Party need not provide any explanation or evidence regarding the
                  16     reasonableness of efforts taken to prevent such production and the party receiving
                  17     Information (or “Receiving Party”) agrees to not challenge the reasonableness of
                  18     such efforts.
                  19           6.        Upon receiving notice of a production or upon determining that
                  20     Information it received is known to be privileged or protected in whole or in part, the
                  21     Receiving Party must promptly return, sequester and/or destroy the Information and
                  22     all copies and destroy any notes that reproduce, copy or otherwise disclose the
                  23     substance of the privileged or work product-protected Information. The Receiving
                  24     Party shall also promptly give notice (pursuant to Footnote 3 hereof) to the
                  25     Producing Party that shall (i) identify the Information at issue (by production Bates
                  26     number, if applicable), and (ii) request prompt confirmation or denial of the
                  27
                         3
                          Notices required to be given under this Order may be made by email to counsel of
                  28     record in this action.
H OGAN L OVELLS
            LLS US
       LLP                                                                 STIPULATION AND [PROPOSED] PROTECTIVE
  ATTORNEYS AT LAW                                                  -2-               ORDER RE: FED. R. EVID. 502(D)
    LOS ANGELES
             Case 2:20-cv-09844-JAK-AFM Document 39 Filed 04/16/21 Page 4 of 6 Page ID #:373



                     1   applicability of any claim of privilege, protection, or immunity from disclosure. If
                     2   requested in writing by the Producing Party, the Receiving Party shall take
                     3   reasonable steps to destroy all copies of the Information at issue.
                     4            7.   If a Receiving Party disputes or believes that it might dispute the claim
                     5   of privilege or protection, the Receiving Party may retain a copy of the document,
                     6   record, or data to evaluate such claim of privilege or protection, and the parties shall
                     7   cooperate to obtain the Court’s decision regarding such claim of privilege or
                     8   protection. The Receiving Party may not use or disclose the privileged or work
                     9   product-protected Information unless the Court has ruled that the Information is not
                  10     privileged or protected. If the Receiving Party disclosed the privileged or work
                  11     product-protected Information before being notified, it must take reasonable steps to
                  12     retrieve and prevent further use or distribution of such Information. This duty expires
                  13     if this Court rules that the Information is not privileged or protected. A Party’s
                  14     compliance with its obligation to destroy potentially privileged Information
                  15     pursuant to this subsection does not constitute a waiver or impairment of its right to
                  16     challenge any claim or privilege, protection, or immunity from disclosure before the
                  17     Court.
                  18              8.   The Parties shall meet and confer to the extent required under Local
                  19     Civil Rule 37-1 et seq. prior to filing any motion regarding challenge to an assertion
                  20     of privilege, protection, or immunity from disclosure. If the challenge is not
                  21     resolved by meet and confer, the Party challenging the assertion of privilege,
                  22     protection, or immunity from disclosure may move for appropriate relief from the
                  23     Court. If the Receiving Party challenges a claim that Information disclosed,
                  24     exchanged, produced, or discussed is privileged or work product-protected, the
                  25     Receiving Party may, in connection with a good-faith challenge, make reference to
                  26     the contents of the Information in any submission to the Court, so long as such filing
                  27     is made under seal. If requested by the Receiving Party, the Producing Party shall
                  28
H OGAN L OVELLS
            LLS US
       LLP                                                                 STIPULATION AND [PROPOSED] PROTECTIVE
  ATTORNEYS AT LAW                                                 -3-                ORDER RE: FED. R. EVID. 502(D)
    LOS ANGELES
             Case 2:20-cv-09844-JAK-AFM Document 39 Filed 04/16/21 Page 5 of 6 Page ID #:374



                     1   provide the Information at issue to the Court for in camera review unless otherwise
                     2   ordered by the Court.
                     3         9.     To the extent that any Party obtains any privileged Information through
                     4   disclosure or communications, such Information may not be submitted to the Court
                     5   or presented for admission into evidence or sought in discovery by that Party in this
                     6   Proceeding or in any other proceeding or action.
                     7         10.    If the Court sustains the Producing Party’s claim that the Information
                     8   disclosed, exchanged, produced, or discussed is privileged or work product-
                     9   protected, the Receiving Party must promptly return and/or destroy the Information
                  10     and all copies and destroy any notes that reproduce, copy or otherwise disclose the
                  11     substance of the privileged or work-protected information. The Receiving Party shall
                  12     advise the Producing Party in writing of the return and/or destruction.
                  13           11.    Nothing in this Order shall be construed to require the production of any
                  14     Information or communication that a Party contends is protected from disclosure by
                  15     the attorney-client privilege, any governmental privilege, and/or the work product
                  16     doctrine.
                  17           12.    The terms of this Order are not intended to, and do not, supersede any
                  18     applicable rules of professional ethics or responsibility in connection with the
                  19     treatment of privileged or potentially privileged information.
                  20
                  21       Dated: April 15, 2021             HOGAN LOVELLS US LLP
                  22                                         By: /s/ Jordan D. Teti
                                                             Michele Sartori (Admitted Pro Hac Vice)
                  23                                         Jordan D. Teti
                  24                                         Attorneys for Defendant Med-Pharmex, Inc.
                  25            ///
                  26            ///
                  27            ///
                  28            ///
H OGAN L OVELLS
            LLS US
       LLP                                                               STIPULATION AND [PROPOSED] PROTECTIVE
  ATTORNEYS AT LAW                                                -4-               ORDER RE: FED. R. EVID. 502(D)
    LOS ANGELES
             Case 2:20-cv-09844-JAK-AFM Document 39 Filed 04/16/21 Page 6 of 6 Page ID #:375



                     1
                           Dated: April 15, 2021              CROWELL & MORING LLP
                     2
                                                              By: /s/ Chalana Damron
                     3                                        Chalana N. Damron (Admitted Pro Hac Vice)
                                                              John H. Fuson (Admitted Pro Hac Vice)
                     4                                        David Griffith
                     5                                        Attorneys for Defendants Gerald P. Macedo and
                     6                                        Vinay M. Rangnekar

                     7
                           Dated: April 15, 2021              UNITED STATES OF AMERICA
                     8
                                                              By: /s/ Rachel Baron
                     9                                        Rachel Baron
                  10                                          Attorneys for Plaintiff United States of America
                  11
                  12
                                               LOCAL RULE 5-4.3.4 ATTESTATION
                  13
                                I attest and certify that all above-referenced signatories listed, on whose
                  14
                         behalf this filing is submitted, concur with the filing’s content and have authorized
                  15
                         the filing.
                  16
                  17
                           Dated: April 15, 2021                By: /s/ Jordan D. Teti
                  18                                            Jordan D. Teti
                  19
                  20
                  21
                         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                  22
                            DATED: 4/16/2021
                  23
                  24
                  25
                  26     HON. ALEXANDER F. MacKINNON
                  27     United States Magistrate Judge

                  28
H OGAN L OVELLS
            LLS US
       LLP                                                                STIPULATION AND [PROPOSED] PROTECTIVE
  ATTORNEYS AT LAW                                                 -5-               ORDER RE: FED. R. EVID. 502(D)
    LOS ANGELES
